By the Court.
The executions in the sheriff’s hands, were upon judgments obtained upon notes and open accounts, not subject to the instalment (aw. By the common law, judgments do not curry interest. In some of the Stat‘-s, acts have been passed for the special purpose of declaring that judgments shall carry interest. By the instalment act of 17*s8, P. L. 467, the principal sum of all judgments, and all open accounts, sh til draw interest from the time they become due. But this had relation only to judgments and accounts then existing, and liable to the operation of the instalment act. It was a temporary provision, to guard against the injustice resulting from the interference of the legislature between debtor and creditor, to the hindrance and delay of the latter. It shews what the law was, and is, and that no interest can be demanded on judgments, although the practice has-been generally to the contrary' for many years.
Motion dismissed.
Present, Grimke, Trezevant, and Brevard, Justices.